Title: To Thomas Jefferson from DeWitt Clinton, 1 January 1804
From: Clinton, DeWitt
To: Jefferson, Thomas


               
                  Sir 
                  New York 1 January 1804—
               
               I take the liberty of introducing to you, Mr. Cutting Esqr. of this City Counsellor at Law. He is a gentleman of good character respectable standing and correct politics—and I am persuaded that you will find him worthy of your notice. 
               I have the honor to be With the most perfect respect Your most Obedt. Servt.
               
                  DeWitt Clinton 
               
            